United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-410
Issued: August 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 30, 2009 appellant filed a timely appeal from the November 10, 2009
merit decision of the Office of Workers’ Compensation Programs which terminated his
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective November 10, 2009 on the grounds that he had no residuals of
his June 14, 2007 employment injury after that date.

FACTUAL HISTORY
The Office accepted that on June 14, 2007 appellant, then a 44-year-old mail clerk,
sustained a left ankle sprain when it gave way while walking and delivering mail.1 Appellant
stopped work shortly after his injury. In September 2007 he returned to work in a light-duty
position which limited his walking and standing.2 He stopped work for various periods
thereafter and received wage-loss compensation for periods of disability.
In an August 27, 2007 report, Dr. Walter R. Shelton, an attending Board-certified
orthopedic surgeon, evaluated appellant for the first time. He stated that appellant reported that
his left ankle still hurt and noted that he was placed in a boot walker. On physical examination
appellant exhibited an obvious valgus left hindfoot with no clinical instability or loss of range of
motion. He was exquisitely tender over the tip of the fibula and personal tendons. Three view xrays of the left ankle were normal and Dr. Shelton diagnosed valgus hindfoot with loss of arch of
the left foot.
In a September 12, 2007 report, Dr. Willie J. Lewis, an attending podiatrist, stated that
appellant continued to experience left ankle pain. On examination he exhibited decreased left
ankle motion and left ankle pain on palpation. Dr. Lewis diagnosed chronic left ankle sprain and
pes planus on pronation and recommended that appellant be fitted with semirigid orthodox shoes.
The findings of a November 1, 2007 magnetic resonance imaging (MRI) scan of appellant’s left
ankle showed no personal tendon pathology, but did show a possible tear of the anterior
talofibular ligament.
In a November 5, 2007 report, Dr. Shelton stated that testing and physical examination of
appellant’s left anterior talofibular ligament was normal. He had a left valgus foot with loss of
his arch and impingement of his peroneal tendons. Dr. Shelton recommended that appellant
continue with an exercise program. On December 19, 2007 he advised that appellant was treated
conservatively with exercise and orthotic shoes and noted that MRI scan testing showed no
further pathology in his left ankle. Dr. Shelton stated:
“His objective findings are a valgus foot when he stands. He does not have an
ankle sprain. This is really not a work injury, but rather a developmental flatfoot
with valgus hindfoot that causes impingement of the fibula on the talus and os
calcis and peroneal tendon.”
In early January 2008, appellant returned to work as a modified mail clerk with
restrictions on walking and standing. On January 21, 2008 Dr. Shelton stated that appellant’s left
ankle sprain had aggravated his personal impingement problem, but did not cause it. The
problem was more related to a chronic deterioration in the arch of his left foot with a valgus
hindfoot. On October 23, 2008 the Office requested that Dr. Shelton answer certain questions,
1

Appellant initially indicated that the injury occurred on June 26, 2007 but the injury actually occurred on
June 14, 2007.
2

The record makes reference to an incident in 2005 when appellant’s left ankle gave way while he was lifting
boxes at work. It is unclear whether this resulted in an accepted work injury.

2

including whether appellant still had residuals of his June 14, 2007 left ankle sprain. Dr. Shelton
did not respond to this request.
In a March 18, 2009 report, Dr. David C. Collipp, a Board-certified physical medicine
and rehabilitation physician, stated that he was evaluating appellant for the first time. He
indicated that appellant reported breaking his left ankle while in the military in 1983.
Dr. Collipp noted that he sustained a left ankle injury in 2007 when he was walking down the
hall at work.3 Appellant reported left foot symptoms including numbness and tingling in the
foot, particularly in the heel and pain that was aggravated by walking and standing. Dr. Collipp
advised that appellant had congenital flat feet which compromised his left ankle even further.
On examination his cranial nerves were grossly intact and motor power in the lower extremities
was intact without focal neurologic deficits, including upon bilateral hip flexion, abduction and
adduction, knee flexion and extension, ankle dorsiflexion and plantar flexion and great toe
extension. Dr. Collipp found normal tone in appellant’s lower extremities without atrophy or
wasting. Appellant’s gait was grossly normal and his ankle ranges of motion were relatively
symmetrical, lacking about three degrees of eversion on the left compared to the right, but
similar for dorsiflexion and plantar flexion. His left ankle joint was tender to palpation without
significant swelling and his skin was without change. Dr. Collipp diagnosed chronic sprain of
the left ankle and indicated that he had no neurologic change. He stated that appellant was at
maximum medical improvement and recommended that he undergo a functional capacity
evaluation.
In June 2009, the Office referred appellant to Dr. Thomas Jeffcoat, a Board-certified
orthopedic surgeon, for further evaluation of his left ankle condition. On June 18, 2009
Dr. Jeffcoat noted that appellant reported sustaining a foot fracture in 1983 while in the military
and an on-the-job injury in 2005 while working for the employing establishment. He described
the June 14, 2007 injury that appellant sustained when he was delivering mail at work.
Dr. Jeffcoat advised that appellant’s feet were extremely flat and that he had a valgus left
hindfoot. On examination appellant was able to touch his toes easily, straight leg raising caused
some pain in his right calf and femoral stretching was normal bilaterally. When lying in the
prone position and flexing his left knee without touching his left foot and ankle he complained of
left ankle pain. Motor function and range of motion appeared normal in both the upper and
lower extremities. Appellant had no calf atrophy and he walked in a very short and shuffling
gait, which was felt to be secondary to decreased effort. Dr. Jeffcoat stated that examination of
appellant’s left ankle revealed normal range of motion with about 15 degrees of dorsal flexion
and about 60 degrees of plantar flexion bilaterally. Appellant had very supple feet bilaterally and
they did not appear to give way at all. Stress x-rays of his left ankle showed no movement on
stretching the ankle and, therefore, revealed a very stable ankle.
Dr. Jeffcoat found that appellant had very severe flat feet and posited that his flat feet and
valgus left hindfoot were the cause of his instability. He saw no evidence of any ankle injury on
the x-ray or examination and stated that the cause of appellant’s feet problems, which were
congenital, had noting to do with any type of injury he sustained. It was a permanent problem
which prevented him from being on his feet for more than four hours in an eight-hour workday.
3

Dr. Collipp also mentioned a 2005 left ankle twist injury, but did not provide any further details.

3

Dr. Jeffcoat stated that appellant’s June 14, 2007 work injury had resolved and that his feet
problems were not related to the work injury, but rather to the severe bilateral pes planus. He
noted that appellant had no neurological findings and indicated that his need for work restrictions
was not related to any work-related left ankle injury.4
In a September 2, 2009 letter, the Office advised appellant of its proposed termination of
his wage-loss compensation and medical benefits due to the fact that he no longer had residuals
of his June 14, 2007 work injury. It noted that the termination was justified by the June 18, 2009
report of Dr. Jeffcoat and provided appellant 30 days to submit additional evidence to challenge
the proposed termination.5
In a November 10, 2009 decision, the Office terminated appellant’s wage-loss
compensation for disability and medical benefits effective November 10, 2009 finding that he
had no residuals of his June 14, 2007 work injury after that date.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,6 once the Office has accepted a claim
it has the burden of justifying termination or modification of compensation benefits.7 It may not
terminate wage-loss compensation without establishing that the disability ceased or that it was no
longer related to the employment.8 The Office’s burden of proof includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.9
ANALYSIS
The Office accepted that on June 14, 2007 appellant sustained a left ankle sprain when
his ankle gave way while walking and delivering mail at work. Appellant stopped work for
various periods thereafter and received wage-loss compensation from the Office for periods of
disability.10 The Office terminated appellant’s wage-loss compensation for disability and
medical benefits effective November 10, 2009 on the grounds that he had no residuals of his
June 14, 2007 employment injury after that date. It based its termination on a June 18, 2009
4

Dr. Jeffcoat also stated that there was no sign of any injury sustained in 2005. Appellant asked about his right
knee having a knot in it and Dr. Jeffcoat indicated that he probably had some degenerative changes in both knees
related to age rather than a work-related cause.
5

Appellant did not submit any evidence within the allotted period.

6

5 U.S.C. §§ 8101-8193.

7

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

8

Id.

9

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

10

The record makes reference to an incident in 2005 when appellant’s left ankle gave way while he was lifting
boxes at work. It is unclear whether this resulted in an accepted work injury.

4

report of Dr. Jeffcoat, a Board-certified orthopedic surgeon who served as an Office referral
physician.
The Board finds that the weight of the medical evidence is represented by the thorough,
well rationalized opinion of Dr. Jeffcoat. The June 18, 2009 report of Dr. Jeffcoat establishes
that appellant had no residuals of his June 14, 2007 work injury after November 10, 2009.
Dr. Jeffcoat provided a history of appellant’s left ankle and foot problems and described
the June 14, 2007 work injury. On examination appellant was able to touch his toes easily, but
when lying in the prone position and flexing his left knee without touching his left foot and ankle
he complained of left ankle pain. Motor function and range of motion appeared normal in both
the upper and lower extremities. Appellant had no calf atrophy and he walked in a very short
and shuffling gait, which was felt to be secondary to decreased effort. Dr. Jeffcoat indicated that
examination of appellant’s left ankle revealed normal range of motion with about 15 degrees of
dorsal flexion and about 60 degrees of plantar flexion bilaterally. Appellant had very supple feet
bilaterally that did not give way and stress x-rays of his left ankle showed no movement on
stretching the ankle and therefore revealed a very stable ankle. Dr. Jeffcoat concluded that
appellant’s June 14, 2007 left ankle sprain had resolved and that he had no residuals of a workrelated injury.11
The Board has carefully reviewed the opinion of Dr. Jeffcoat and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Jeffcoat’s opinion was based on a proper factual and
medical history and accurately summarized the relevant medical evidence.12 He provided
medical rationale for his opinion by explaining that appellant had very severe congenital flat feet
and a congenital valgus left hindfoot which were the cause of his instability. Dr. Jeffcoat saw no
evidence of any ankle injury on the x-ray or examination and stated that the cause of appellant’s
feet problems had nothing to do with any type of injury he sustained. Appellant had a permanent
problem which prevented him from being on his feet for more than four hours in an eight-hour
workday, but these restrictions were not due to any work-related problem. Dr. Jeffcoat stated
that the June 14, 2007 work injury had resolved and that there was no neurological evidence of
such an injury. Appellant’s feet problems were not related to the work injury, but rather to the
severe bilateral pes planus and valgus left hindfoot.13
In a March 18, 2009 report, Dr. Collipp, an attending Board-certified physical medicine
and rehabilitation physician, diagnosed chronic left ankle sprain. His report is of limited
probative value as he did not provide medical rationale supporting such a diagnosis. Dr. Collipp
reported essentially normal findings on examination of appellant’s left ankle and he failed to

11

Dr. Jeffcoat also stated that there was no sign of any injury sustained in 2005.

12

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

13

The Board notes that further support for the Office’s termination of wage-loss compensation is provided by a
December 19, 2007 report of Dr. Shelton. He stated that appellant did not have a left ankle sprain and noted, “This
is really not a work injury, but rather a developmental flatfoot with valgus hindfoot that causes impingement of the
fibula on the talus and os calcis and peroneal tendon.”

5

explain why his continuing problems were not solely related to his congenital left pes planus and
valgus hindfoot.
For these reasons, the Office properly found that appellant ceased to have residuals of his
June 14, 2007 work injury after November 10, 2009 and it met its burden of proof to terminate
his wage-loss compensation.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation for disability and medical benefits effective November 10, 2009 on the grounds
that there were no residuals of his June 14, 2007 employment injury after that date.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 10, 2009 decision is affirmed.
Issued: August 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

